            Case 1:20-cv-06770-GHW Document 6 Filed 08/27/20 Page 1 of 2

                                                                      USDC SDNY
                                                                      DOCUMENT
                                                                      ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
                                                                      DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK
                                                                      DATE FILED: 8/27/2020
----------------------------------------------------------------- X
                                                                  :
                                                                  :
JOHN DOE,                                                         :
                                                                  :     1:20-cv-06770-GHW
                                                  Plaintiff,      :
                                                                  :          ORDER
                              -v -                                :
                                                                  :
COLUMBIA UNIVERSITY,                                              :
                                                                  :
                                               Defendant.         :
                                                                  :
----------------------------------------------------------------- X
GREGORY H. WOODS, United States District Judge:

         Plaintiff John Doe filed the complaint in this case on August 23, 2020, alleging that

Defendant Columbia University unlawfully expelled him after he was accused of sexual assault. On

August 26, 2020, counsel for Defendant contacted Chambers and requested that the Complaint be

stricken from the record pending Defendant’s filing a motion to redact the Complaint because the

Complaint contains the names of the alleged sexual-assault victims.

         The Court has temporarily deactivated the hyperlink to the Complaint on ECF, pending the

Court’s resolution of what, if any, redactions, are appropriate to make to the Complaint. The parties

are urged to confer and enter into a stipulation on the scope of any mutually-agreeable redactions.

         Defendant must file a motion in support of any redactions no later than September 4, 2020.

If there are areas of disagreement, Plaintiff must respond no later than September 11, 2020. There

will be no replies. The parties’ submissions must not exceed 15 pages. Both parties’ briefs must

address whether and why redactions to the Complaint are appropriate, in light of the presumption of

public access to the federal courts. See Bernstein v. Bernstein Litowitz Berger & Grossmann LLP, 814 F.3d

132, 139 (2d Cir. 2016). Any proposed redactions must be filed in compliance with the Court’s

Individual Rules of Practice in Civil Cases.
          Case 1:20-cv-06770-GHW Document 6 Filed 08/27/20 Page 2 of 2



       The Court understands that Plaintiff does not object to the hyperlink remaining deactivated

until the Court has ruled on any proposed redactions. But if Plaintiff objects to the hyperlink to the

Complaint remaining deactivated pending the resolution of Defendant’s motion, he may submit a

letter on ECF explaining the basis for his objection

       SO ORDERED.

 Dated: August 27, 2020                                _____________________________________
 New York, New York                                             GREGORY H. WOODS
                                                               United States District Judge




                                                  2
